                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     CITY AND COUNTY OF SAN                     Case No. 19-cv-04717-PJH
                                        FRANCISCO, et al.,                         Case No. 19-cv-04975-PJH
                                  8
                                                     Plaintiffs,                   Related Cases
                                  9
                                               v.
                                  10                                               ORDER TERMINATING MOTIONS TO
                                        U.S. CITIZENSHIP AND IMMIGRATION           STAY PRELIMINARY INJUNCTION AS
                                  11    SERVICES, et al.,                          MOOT
                                  12                 Defendants.
Northern District of California
 United States District Court




                                  13    STATE OF CALIFORNIA, et al.,
                                  14                 Plaintiffs,
                                  15           v.
                                  16    U.S. DEPARTMENT OF HOMELAND
                                        SECURITY, et al.,
                                  17
                                                     Defendants.
                                  18
                                  19         Before the court are defendants U.S. Citizenship and Immigration Services
                                  20   (“USCIS”), Department of Homeland Security (“DHS”), Kevin McAleenen as Acting
                                  21   Secretary of DHS, and Kenneth T. Cuccinelli as Acting Director of USCIS’s motions to
                                  22   stay the preliminary injunction that had been issued in the above-captioned actions
                                  23   pending appeal. Defendants sought identical relief from the Ninth Circuit Court of
                                  24   Appeals. On December 5, 2019, the Ninth Circuit granted defendants’ motion and stayed
                                  25   the preliminary injunction issued in these actions. See Order, City & Cty. of San
                                  26   Francisco v. U.S. Citizenship & Immigration Servs., Case No. 19-17213 (9th Cir. Dec. 5,
                                  27   2019), ECF No. 27. Accordingly, this court TERMINATES defendants’ motions to stay
                                  28   ///
                                  1    currently pending before this court as moot.

                                  2          IT IS SO ORDERED.

                                  3    Dated: December 6, 2019

                                  4                                               /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  5                                               United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
